Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 5/17/2021 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2021.
Claim Objections
Claim 8 is objected to because of the following informalities:  Grammatical error in line 2: “defines is a series of”. The suggested change is: “defines a series of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "in proximity relative to the free ends of the brush bristles" in claim 1 is a relative term which renders the claim indefinite.  The term "in proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what separating distance is being claimed.
The term "in proximity relative to the distal free end portion of the brush bristles" in claim 11 is a relative term which renders the claim indefinite.  The term "in proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what separating distance is being claimed.
The term "extending substantially downwardly" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much downward extension is being claimed.
The term "extending substantially upwardly" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much upward extension is being claimed.
a substantially centered longitudinal axis" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what specific positioning and configuration is being claimed.
The term "substantially elongated and rigid" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what level of rigidity and elongation is required of the base member.
The term "substantially rigid" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what level of rigidity is required of the material and configuration that is being claimed.
The term "substantially flexible" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what level of flexibility is required of the material that is being claimed.
The term "substantially elongated and rigid" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is unclear what level of rigidity and elongation is required of the base member.
The term "substantially rigid" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what level of rigidity is required of the material and configuration that is being claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui (US20150251795) in view of Meshbesher (US20020174499).
Regarding claims 1-2, Tsui teaches a manual dishwasher device (see abstract, paragraph [0060], [0062]), comprising: a receptacle (e.g. 10, 42, 58, 78) capable of containing a liquid, the receptacle including a top opening defined by opposed longitudinal side edges interconnected by opposed end edges, thus forming an open frame, a collapsible sidewall (e.g. 48, 66, 86) extending substantially downwardly from the side edges of the top opening, and a bottom wall closing the bottom end of the collapsible sidewall, wherein the receptacle is selectively movable between a receptacle retracted state and a receptacle extended state wherein the bottom wall is relatively closer to the top opening when in the receptacle retracted state than in the receptacle extended state; a pair of support members (see handles in figure 9) each support member extending longitudinally and distally from a respective end edge of the top opening, and has an end portion capable of resting on top of a respective one of diametrically opposed top edge portions of a sink so as to support the receptacle therebetween; wherein the manual dishwasher device is capable of being supported on opposed edges of the sink, the receptacle can be extended and filled with washing solution so as to wash items such as dishes (also capable of holding cups, reads on claim 2) (see figures 1-27, paragraphs [0051]-[0064]). Tsui does not teach a pair of sets of resiliently flexible brush bristles. Meshbesher teaches a washing device (see abstract) with a pair of sets of resiliently flexible brush bristles 34, 36 each set extending laterally inward from oppositely facing inner longitudinal portion of a respective longitudinal side edge 16, 18 of the open frame and defining free ends, wherein the free ends of the brush bristles of one set of brush bristles ending in proximity relative to the free ends of the 
Regarding claim 3, Tsui and Meshbesher together teach the limitations of claim 1. Tsui also teaches in figure 16, paragraphs [0060], [0062] that the receptacle 78 defines a sinkhole 96 extending throughout the bottom wall of the receptacle 78 for draining the washing solution from the receptacle 78, and includes a removable closure element 102 for selectively closing the sinkhole 96.
Regarding claim 7, Tsui and Meshbesher together teach the limitations of claim 1. Tsui teaches in paragraph [0069] that the collapsible sidewall and bottom wall of the receptacle may be made of a single piece of flexible material.
Regarding claims 8-9, Tsui and Meshbesher together teach the limitations of claim 7. Tsui teaches in figures 1-27 that the flexible material of the collapsible sidewall 16/48/66/86 is a series of downwardly tapering tubular annular rib portions (e.g. 14, 22, 28; 68, 70, 72; 88, 90, 92), sealably engaged to one another and configured for collapsing and extending in a telescopic fashion relative to one another when the receptacle is selectively moved between the receptacle retracted state and the receptacle extended state respectively.
Regarding claim 10
Regarding claim 11, Tsui and Meshbesher together teach the limitations of claim 1. Meshbesher teaches in figures 1-4, paragraphs [0014]-[0016] that the distal fee ends of one set of brush 34 bristles are located in proximity relative to the distal free ends of the opposed set of brush 36 bristles along a substantially centered longitudinal axis relative to the top opening. 
Regarding claim 14, Tsui and Meshbesher together teach the limitations of claim 1. Meshbesher teaches in figures 1-4 and paragraphs [0014]-[0015] that each set of brush bristles 34, 36 includes an elongated and rigid base member having a longitudinal side portion from which the brush bristles extend perpendicularly distally, and each base member is removably engaged in a compatibly shaped groove (see groove for connection with reference number 27) defined longitudinally along an inner longitudinal surface portion  of a respective longitudinal side edge 16, 18 of the top opening.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui (US20150251795) in view of Meshbesher (US20020174499) as applied to claim 1 and further in view of Mackenzie (US5454131).
Regarding claim 12, Tsui and Meshbesher together teach the limitations of claim 1. Tsui does not teach that the distal free end portion of the bristles of one set of brush bristles at least partially overlap a distal free end portion of the bristles of the opposed set of brush bristles. Mackenzie teaches a washing device (see abstract) whereby the distal free end portion of the bristles of one set of brush bristles at least partially overlap a distal free end portion of the bristles of the opposed set of brush bristles thereby allowing for wider cleaning coverage (see column 4, lines 52-64). Since both Tsui and Mackenzie teach washing devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui (US20150251795) in view of Meshbesher (US20020174499) as applied to claim 1 and further in view of Stokes (US20160073770).
Regarding claim 13, Tsui and Meshbesher together teach the limitations of claim 1. Tsui does not teach that the individual brush bristles in each set of brush bristles have different lengths between one another. Stokes teaches a washing device (see abstract) and that brush bristles may be of different lengths so as to allow for various levels of reach and cleaning efficacy (see paragraphs [0029]-[0030]). Since both Tsui and Stokes teach washing devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the bristles may have different lengths so as to allow for different levels of reach and cleaning efficacy, as shown to be known and conventional by Stokes.





Allowable Subject Matter
Claims 4-6, 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Tsui (US20150251795). Tsui fails to teach/disclose all of the limitations of claims 4-6, 15-17. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TINSAE B AYALEW/EXAMINER, Art Unit 1711